
	
		II
		Calendar No. 502
		111th CONGRESS
		2d Session
		S. 3515
		[Report No. 111–242]
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 21, 2010
			Mrs. Shaheen (for
			 herself, Mr. Udall of Colorado, and
			 Mr. Bingaman) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		
			August 2, 2010
			Reported by Mrs. Boxer,
			 with an amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize and enhance the programs of
		  the Department of the Interior relating to the detection of, response to, and
		  mitigation and cleanup of oil spills on Federal land managed by the Department,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Department of the Interior Research
			 and Technologies for Oil Spill Prevention and Response Act of
			 2010.
		2.PurposeThe purpose of this Act is to maintain and
			 enhance the world-class research and facilities of the Department of the
			 Interior and to ensure that there is adequate knowledge, practices, and
			 technologies to detect, respond to, contain, and clean up oil spills occurring
			 on Federal land managed by the Department of the Interior, whether onshore or
			 on the outer Continental Shelf.
		3.DefinitionsIn this Act:
			(1)BoardThe term Board means the
			 Science and Technology Advisory Board established under section 5(a).
			(2)FundThe term Fund means the Oil
			 Spill Technology and Research Fund established by section 13(a).
			(3)ProgramThe term program means the
			 program established under section 4(a).
			4.Authorization of Department of the Interior
			 oil spill research and development program
			(a)In generalThe Secretary shall carry out a program of
			 research, development, technology demonstration, and risk assessment to address
			 issues associated with the detection of, response to, and mitigation and
			 cleanup of oil spills occurring on Federal land managed by the Department of
			 the Interior, whether onshore or on the outer Continental Shelf.
			(b)Specific Areas of FocusThe program shall include research,
			 development, demonstration, validation, personnel training, and other
			 activities relating to—
				(1)technologies, materials, methods, and
			 practices—
					(A)to detect the release of hydrocarbons from
			 leaking exploration or production equipment;
					(B)to characterize the rates of flow from
			 leaking exploration and production equipment in locations that are remote or
			 difficult to access;
					(C)to protect the safety of workers addressing
			 hydrocarbon releases from exploration and production equipment;
					(D)to contain, respond to, and clean up oil
			 spills, including with the use of dispersants, containment vessels, booms, and
			 skimmers, particularly under worst-case release scenarios;
					(E)to contain, respond to, and clean up an oil
			 spill in extreme or harsh conditions on the outer Continental Shelf; and
					(F)for environmental assessment, restoration,
			 and long-term monitoring;
					(2)fundamental scientific characterization of
			 the behavior of oil and natural gas in and on soil and water, including
			 miscibility, plume behavior, emulsification, physical separation, and chemical
			 and biological degradation;
				(3)behavior and effects of emulsified,
			 dispersed, and submerged oil in water; and
				(4)modeling, simulation, and prediction of oil
			 flows from releases and the trajectories of releases on the surface, the
			 subsurface, and in water.
				5.Science and Technology Advisory
			 Board
			(a)In generalThe Secretary shall enter into appropriate
			 arrangements with the National Academy of Sciences to establish an independent
			 committee, to be known as the Science and Technology Advisory
			 Board, to provide scientific and technical advice to the program,
			 including—
				(1)the identification of knowledge gaps that
			 the program should address;
				(2)the establishment of scientific and
			 technical priorities; and
				(3)an annual review of the results and
			 effectiveness of the program, including successful technology
			 development.
				(b)ReportsReports and recommendations of the Board
			 shall promptly be made available to Congress and the public.
			6.Research and Technology Plan
			(a)In generalNot later than 1 year after the date of
			 enactment of this Act, and every 2 years thereafter, the Secretary, in
			 consultation with the Board, shall develop and publish a research and
			 technology plan for the program.
			(b)ContentsThe plan under this section shall—
				(1)identify research needs and
			 opportunities;
				(2)propose areas of focus for the
			 program;
				(3)establish program priorities, including
			 priorities for the research centers of excellence under section 7,
			 demonstration projects under section 8, and research grants under section 9;
			 and
				(4)estimate—
					(A)the extent of resources needed to conduct
			 the program; and
					(B)timetables for completing research tasks
			 under the program.
					(c)PublicationThe Secretary shall timely publish—
				(1)the plan under this section; and
				(2)a review of the plan by the Board.
				7.Research Centers of Excellence
			(a)Response technologies for deepwater, ultra
			 deepwater, and other extreme environment oil spills
				(1)EstablishmentThe Secretary shall establish at 1 or more
			 institutions of higher education a research center of excellence for the
			 research, development, and demonstration of technologies necessary to respond
			 to, contain, mitigate, and clean up deepwater, ultra deepwater, and other
			 extreme environment oil spills.
				(2)GrantsThe Secretary shall provide grants to the
			 research center of excellence established under paragraph (1) to conduct and
			 oversee basic and applied research in the technologies described in that
			 paragraph.
				(b)Oil spill response and restoration
				(1)EstablishmentThe Secretary, in coordination with the
			 Undersecretary of Commerce for Oceans and Atmosphere, shall establish at 1 or
			 more institutions of higher education a research center of excellence for
			 research and innovation in oil spill fate, behavior and effects, and damage
			 assessment and restoration.
				(2)GrantsThe Secretary shall provide grants to the
			 research center of excellence established under paragraph (1) to conduct and
			 oversee basic and applied research in the areas described in that
			 paragraph.
				(c)Other research centers of
			 excellenceThe Secretary may
			 establish such other research centers of excellence as the Secretary determines
			 to be necessary for the research, development, and demonstration of
			 technologies necessary to carry out this Act.
			8.Demonstration Projects
			(a)In generalIn carrying out the program, the Secretary
			 shall conduct deepwater, ultra deepwater, and other extreme environment oil
			 spill response demonstration projects for the purpose of developing and
			 demonstrating new integrated deepwater oil spill mitigation and response
			 systems that use the information and implement the improved practices and
			 technologies developed from the program.
			(b)RequirementsThe mitigation and response systems
			 developed under subsection (a) shall use technologies and management practices
			 for improving the response capabilities to deepwater oil spills,
			 including—
				(1)improved oil flow monitoring and
			 calculation;
				(2)improved oil spill response
			 capability;
				(3)improved subsurface mitigation
			 technologies;
				(4)improved capability to track and predict
			 the flow and effects of oil discharges in both subsurface and surface areas for
			 the purposes of making oil mitigation and response decisions; and
				(5)any other activities necessary to achieve
			 the purposes of the program.
				9.Research grantsIn carrying out the program, the Secretary
			 may award competitive grants in coordination with research centers of
			 excellence under section 7 and consistent with the research and technology plan
			 under section 6 to institutions of higher education or other research
			 institutions—
			(1)to carry out projects that are relevant to
			 the goals and priorities of the research and technology plan; and—
			(2)(A)to advance research and development;
			 or
				(B)to demonstrate technologies.
				10.Pilot programs for field testing
			 technologies
			(a)In generalThe Secretary, in coordination with the
			 Administrator of the Environmental Protection Agency, shall conduct a pilot
			 program to conduct field tests on new oil spill response, mitigation, and
			 cleanup technologies developed under the program in the waters of the United
			 States.
			(b)ResultsThe results of the field tests conducted
			 under subsection (a) shall be used—
				(1)to refine oil spill technology research and
			 development; and
				(2)to assist the Secretary and the
			 Administrator of the Environmental Protection Agency in the development of
			 safety and environmental regulations under this Act and other applicable
			 laws.
				11.Peer review of proposals and
			 research
			(a)In generalAny award of funds under the program shall
			 be made only after the Secretary has carried out an impartial peer review of
			 the scientific and technical merit of the proposals for the award.
			(b)RequirementsThe Secretary shall ensure that any
			 research conducted under the program shall be peer-reviewed, transparent, and
			 made available to the public.
			12.Coordination with other agencies
			(a)In generalIn carrying out this Act, the Secretary
			 shall consult and coordinate, as appropriate, with other Federal agencies and
			 programs, including the Interagency Coordinating Committee on Oil Pollution
			 Research established under section 7001 of the Oil Pollution Act of 1990 (33
			 U.S.C. 2761).
			(b)Responsibility of the
			 SecretaryNotwithstanding any
			 requirements to consult or coordinate, the Secretary shall maintain authority,
			 direction, and control of the program.
			13.Oil Spill Technology and Research
			 Fund
			(a)EstablishmentThere is established in the Treasury of the
			 United States a revolving fund, to be known as the Oil Spill Technology
			 and Research Fund, consisting of such amounts as are transferred to the
			 Fund under subsection (b), to be administered by the Secretary, to be available
			 without fiscal year limitation and not subject to appropriation, to carry out
			 the program.
			(b)Transfers to fundFrom any Federal royalties, rents, and
			 bonuses derived from Federal onshore and offshore oil and gas leases issued the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) or the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.) that are deposited in the Treasury, and
			 after distribution of any funds described in subsection (c), there shall be
			 transferred to the Fund $25,000,000 for each of fiscal years 2010 through 2020,
			 to remain available until expended.
			(c)Prior distributionsThe distributions referred to in subsection
			 (b) are those required by law—
				(1)to States and to the Reclamation Fund under
			 section 35(a) of the Mineral Leasing Act (30 U.S.C. 191(a)); and
				(2)to other funds receiving amounts from
			 Federal oil and gas leasing programs, including—
					(A)any recipients pursuant to section 8(g) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1337(g));
					(B)the land and water conservation fund,
			 pursuant to section 2(c) of the Land and Water Conservation Fund Act of 1965
			 (16 U.S.C. 460l–5(c));
					(C)the Historic Preservation Fund, pursuant to
			 section 108 of the National Historic Preservation Act (16 U.S.C. 470h);
			 and
					(D)the coastal impact assistance program
			 established under section 31 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1356a).
					(d)ProhibitionAmounts in the Fund may not be made
			 available for any purpose other than a purpose described in subsection
			 (a).
			(e)Annual reports
				(1)In generalNot later than 60 days after the end of
			 each fiscal year beginning with fiscal year 2010, the Secretary shall submit to
			 the Committee on Appropriations of the House of Representatives, the Committee
			 on Appropriations of the Senate, the Committee on Energy and Natural Resources
			 of the Senate, and the Committee on Natural Resources of the House of
			 Representatives a report on the operation of the Fund during the fiscal
			 year.
				(2)ContentsEach report shall include, for the fiscal
			 year covered by the report, the following:
					(A)A statement of the amounts deposited into
			 the Fund.
					(B)A description of the expenditures made from
			 the Fund for the fiscal year, including the purpose of the expenditures.
					(C)Recommendations for additional authorities
			 to fulfill the purpose of the Fund.
					(D)A statement of the balance remaining in the
			 Fund at the end of the fiscal year.
					
	
		1.Short titleThis Act may be cited as the
			 Federal Research and Technologies for
			 Oil Spill Prevention and Response Act of 2010.
		2.PurposesThe purposes of this Act are—
			(1)to maintain and enhance the world-class
			 research and facilities of the Federal Government; and
			(2)to ensure that there are adequate
			 knowledge, practices, and technologies to detect, respond to, contain, and
			 clean up oil spills, whether onshore or on the outer Continental Shelf.
			3.Science and technology
			 advice and guidanceSection
			 7001(b) of the Oil Pollution Act of 1990 (33 U.S.C. 2761(b)) is amended—
			(1)in the matter following paragraph (2), by
			 striking The National Institute of Standards and Technology and
			 all that follows through this section.; and
			(2)by adding at the end the
			 following:
				
					(3)Science and Technology
				Advisory Board
						(A)In
				GeneralThe Chairman shall enter into appropriate arrangements
				with the National Academy of Sciences to establish an independent committee, to
				be known as the Science and Technology Advisory Board, to
				provide scientific and technical advice to the Interagency Committee relating
				to research carried out pursuant to the program established under subsection
				(c), including—
							(i)the identification of
				knowledge gaps that the program should address;
							(ii)the establishment of
				scientific and technical priorities; and
							(iii)an annual review of the
				results and effectiveness of the program, including successful technology
				development.
							(B)ReportsReports
				and recommendations of the Board shall promptly be made available to Congress
				and the public.
						(C)National Institute of
				Standards and TechnologyThe National Institute of Standards and
				Technology shall provide the Interagency Committee with advice and guidance on
				issues relating to quality assurance and standards measurements relating to
				activities of the Interagency Committee under this
				section.
						.
			4.Oil pollution research
			 and development program
			(a)In
			 generalSection 7001(c) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2761(c)) is amended—
				(1)in paragraph (2)—
					(A)in subparagraph (C), by striking and
			 bioremediation and inserting bioremediation, containment
			 vessels, booms, and skimmers, particularly under worst-case release
			 scenarios;
					(B)in subparagraph (I), by striking
			 and at the end;
					(C)by redesignating
			 subparagraph (J) as subparagraph (L); and
					(D)by inserting after
			 subparagraph (I) the following:
						
							(J)research, development,
				and demonstration of new or improved technologies and systems to contain,
				respond to, and clean up a discharge of oil in extreme or harsh conditions on
				the outer Continental Shelf;
							(K)research to evaluate the
				relative effectiveness and environmental impacts (including human and
				environmental toxicity) of dispersants;
				and
							;
					(2)by redesignating subparagraphs (3) through
			 (7) and (8) through (11) as paragraphs (4) through (8) and (11) through (14),
			 respectively;
				(3)by inserting after paragraph (2) the
			 following:
					
						(3)Authorization of agency
				oil discharge research and development programs
							(A)In
				generalThe Secretary of the Interior, in coordination with the
				program established under this subsection, the Interagency Committee, and such
				other agencies as the President may designate, shall carry out a program of
				research, development, technology demonstration, and risk assessment to address
				issues associated with the detection of, response to, and mitigation and
				cleanup of discharges of oil occurring on Federal land managed by the
				Department of the Interior, whether onshore or on the outer Continental
				Shelf.
							(B)Specific areas of
				focusThe program established under this paragraph shall provide
				for research, development, demonstration, validation, personnel training, and
				other activities relating to new and improved technologies that are effective
				at preventing or mitigating oil discharges and that protect the environment,
				including technologies, materials, methods, and practices—
								(i)to detect the release of
				hydrocarbons from leaking exploration or production equipment;
								(ii)to characterize the
				rates of flow from leaking exploration and production equipment in locations
				that are remote or difficult to access;
								(iii)to protect the safety
				of workers addressing hydrocarbon releases from exploration and production
				equipment;
								(iv)to control or contain
				the release of hydrocarbons from a blowout or other loss of well control;
				and
								(v)in coordination with the
				Administrator and the Secretary of Commerce, for environmental assessment,
				restoration, and long-term monitoring.
								;
				
				(4)in paragraph (5)(A)(i)
			 (as redesignated by paragraph (2)), by striking the period at the end and
			 inserting the following: “, including—
					
						(I)fundamental scientific
				characterization of the behavior of oil and natural gas in and on soil and
				water, including miscibility, plume behavior, emulsification, physical
				separation, and chemical and biological degradation;
						(II)behavior and effects of
				emulsified, dispersed, and submerged oil in water; and
						(III)modeling, simulation,
				and prediction of oil flows from releases and the trajectories of releases on
				the surface, the subsurface, and in
				water.
						;
				(5)in paragraph (7) (as
			 redesignated by paragraph (2))—
					(A)by redesignating
			 subparagraphs (A) through (D) as clauses (i) through (iv), respectively;
					(B)by striking The
			 United States Coast Guard and inserting the following:
						
							(A)In
				generalThe United States Coast
				Guard
							;
				and
					(C)by adding at the end the
			 following:
						
							(B)Extreme environmental
				condition demonstration projects
								(i)In
				generalThe Secretary of the Interior, in conjunction with the
				heads of such other agencies as the President may designate, shall conduct
				deepwater, ultra deepwater, and other extreme environment oil discharge
				response demonstration projects for the purpose of developing and demonstrating
				new integrated deepwater oil discharge mitigation and response systems that use
				the information and implement the improved practices and technologies developed
				through the program under this subsection.
								(ii)RequirementsThe
				mitigation and response systems developed under clause (i) shall use
				technologies and management practices for improving the response capabilities
				to deepwater oil discharges, including—
									(I)improved oil flow
				monitoring and calculation;
									(II)improved oil discharge
				response capability;
									(III)improved subsurface
				mitigation technologies;
									(IV)improved capability to
				track and predict the flow and effects of oil discharges in both subsurface and
				surface areas for the purposes of making oil mitigation and response decisions;
				and
									(V)any other activities
				necessary to achieve the purposes of the
				program.
									;
					(6)by inserting after
			 paragraph (8) (as redesignated by paragraph (2)) the following:
					
						(9)Research Centers of
				Excellence
							(A)Response Technologies
				for Deepwater, Ultra Deepwater, and Other Extreme Environment Oil
				Discharges
								(i)EstablishmentThe
				Secretary of the Interior shall establish at 1 or more institutions of higher
				education a research center of excellence for the research, development, and
				demonstration of technologies necessary to respond to, contain, mitigate, and
				clean up deepwater, ultra deepwater, and other extreme-environment discharges
				of oil.
								(ii)GrantsThe
				Secretary shall provide grants to the research center of excellence established
				under clause (i) to conduct and oversee basic and applied research in the
				technologies described in that clause.
								(B)Oil Discharge Response
				and Restoration
								(i)EstablishmentThe
				Undersecretary of Commerce for Oceans and Atmosphere, in coordination with the
				Administrator and the Secretary of the Interior, shall establish at 1 or more
				institutions of higher education a research center of excellence for research
				and innovation in the fate of, behavior and effects of, and damage assessment
				and restoration relating to discharges of oil.
								(ii)GrantsThe
				Undersecretary of Commerce for Oceans and Atmosphere shall provide grants to
				the research center of excellence established under clause (i) to conduct and
				oversee basic and applied research in the areas described in that
				clause.
								(C)Other Research Centers
				of ExcellenceAny agency that is a member of the Interagency
				Committee may establish such other research centers of excellence as the agency
				determines to be necessary for the research, development, and demonstration of
				technologies necessary to carry out the program established under this
				subsection.
							(10)Pilot program
							(A)In
				generalThe Secretary of the Interior and the Administrator shall
				jointly conduct a pilot program to conduct field tests, in the waters of the
				United States, of new oil discharge response, mitigation, and cleanup
				technologies developed under the program established under this
				subsection.
							(B)ResultsThe
				results of the field tests conducted under subparagraph (A) shall be
				used—
								(i)to refine oil discharge
				technology research and development; and
								(ii)to assist the Secretary
				of the Interior and the Administrator in the development of safety and
				environmental regulations under this Act and other applicable
				laws.
								;
				(7)in paragraph (12) (as
			 redesignated by paragraph (2)), in the first sentence—
					(A)by striking
			 paragraph (8) and inserting paragraph (11);
			 and
					(B)by striking
			 paragraph (10) and inserting paragraph (13);
			 and
					(8)by adding at the end the
			 following:
					
						(15)Research and
				Technology Plan
							(A)In
				generalNot later than 1 year after the date of enactment of this
				paragraph, and every 2 years thereafter, the Chairman, in consultation with the
				Board, shall develop and publish a research and technology plan for the program
				established under this subsection.
							(B)ContentsThe
				plan under this paragraph shall—
								(i)identify research needs
				and opportunities;
								(ii)propose areas of focus
				for the program;
								(iii)establish program
				priorities, including priorities for demonstration projects under paragraph
				(7), the research centers of excellence under paragraph (9), and research
				funding provided under paragraphs (11) and (12); and
								(iv)estimate—
									(I)the extent of resources
				needed to conduct the program; and
									(II)timetables for
				completing research tasks under the program.
									(C)PublicationThe
				Chairman shall timely publish—
								(i)the plan under this
				paragraph; and
								(ii)a review of the plan by
				the Board.
								(16)Peer Review of
				Proposals and Research
							(A)In
				generalAny provision of funds under the program established
				under this subsection shall be made only after the agency providing the funding
				has carried out an impartial peer review of the scientific and technical merit
				of the proposals for the funding.
							(B)RequirementsThe
				agency providing funding shall ensure that any research conducted under the
				program shall be peer-reviewed, transparent, and made available to the
				public.
							(17)Oil Discharge
				Technology and Research Fund
							(A)EstablishmentThere
				is established in the Treasury of the United States a revolving fund, to be
				known as the Oil Spill Technology and Research Fund (referred to
				in this paragraph as the Fund), consisting of such amounts as are
				transferred to the Fund under subparagraph (B), to be administered by the
				Chairman, to be available without fiscal year limitation and not subject to
				appropriation, to carry out the program established under this
				subsection.
							(B)Transfers to
				FundFrom any Federal royalties, rents, and bonuses derived from
				Federal onshore and offshore oil and gas leases issued the Outer Continental
				Shelf Lands Act (43 U.S.C. 1331 et seq.) or the Mineral Leasing Act (30 U.S.C.
				181 et seq.) that are deposited in the Treasury, and after distribution of any
				funds described in subparagraph (C), there shall be transferred to the Fund
				$25,000,000 for each of fiscal years 2010 through 2020, to remain available
				until expended.
							(C)Prior
				DistributionsThe distributions referred to in subparagraph (B)
				are those required by law—
								(i)to States and to the
				Reclamation Fund under section 35(a) of the Mineral Leasing Act (30 U.S.C.
				191(a)); and
								(ii)to other funds receiving
				amounts from Federal oil and gas leasing programs, including—
									(I)any recipients pursuant
				to section 8(g) of the Outer Continental Shelf Lands Act (43 U.S.C.
				1337(g));
									(II)the land and water
				conservation fund, pursuant to section 2(c) of the Land and Water Conservation
				Fund Act of 1965 (16 U.S.C. 460l–5(c));
									(III)the Historic
				Preservation Fund, pursuant to section 108 of the National Historic
				Preservation Act (16 U.S.C. 470h); and
									(IV)the coastal impact
				assistance program established under section 31 of the Outer Continental Shelf
				Lands Act (43 U.S.C. 1356a).
									(D)ProhibitionAmounts
				in the Fund may not be made available for any purpose other than a purpose
				described in subparagraph (A).
							(E)Annual Reports
								(i)In
				generalNot later than 60 days after the end of each fiscal year
				beginning with fiscal year 2010, the Chairman shall submit to the Committees on
				Appropriations, Energy and Natural Resources, and Environment and Public Works
				of the Senate and the Committees on Appropriations, Natural Resources, and
				Transportation and Infrastructure of the House of Representatives a report on
				the operation of the Fund during the fiscal year.
								(ii)ContentsEach
				report shall include, for the fiscal year covered by the report, the
				following:
									(I)A statement of the
				amounts deposited in the Fund.
									(II)A description of the
				expenditures made from the Fund for the fiscal year, including the purpose of
				the expenditures.
									(III)Recommendations for
				additional authorities to fulfill the purpose of the Fund.
									(IV)A statement of the
				balance remaining in the Fund at the end of the fiscal
				year.
									.
				(b)Conforming
			 amendmentsSection 7001(f) of the Oil Pollution Act of 1990 (33
			 U.S.C. 2761(f)) is amended—
				(1)in the matter preceding
			 paragraph (1), by striking (c)(8) and inserting
			 (c)(11);
				(2)in paragraph (1), by
			 striking (c)(4) and inserting (c)(5);
				(3)in paragraph (2), by
			 striking (c)(6) and inserting (c)(7); and
				(4)in the matter following
			 paragraph (2), by striking (c)(8) and inserting
			 (c)(11).
				(c)Technical
			 amendmentSection 7001(a)(4) of the Oil Pollution Act of 1990 (33
			 U.S.C. 2761(a)(4)) is amended by inserting of the Interagency Committee
			 (referred to in this section as the Chairman) before the
			 period at the end.
			Amend the title so as to read:
	 A bill to authorize and enhance Federal programs relating to research on
	 the detection of, response to, and mitigation and cleanup of oil spills, and
	 for other purposes..
	
		August 2, 2010
		Reported with an amendment and an amendment to the
		  title
	
